            Case 2:21-cv-00341-DB Document 4 Filed 03/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARTIN LEE FOSTER,                                No. 2:21-cv-0341 DB P
12                        Plaintiff,
13             v.                                          ORDER
14       ANN MARIE SCHUBERT,
15                        Defendant.
16

17            Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has not filed an in forma pauperis affidavit or paid the required filing fee

19   of $350.00 plus the $52.00 administrative fee.1 See 28 U.S.C. §§ 1914(a), 1915(a). Plaintiff will

20   be provided the opportunity either to submit the appropriate affidavit in support of a request to

21   proceed in forma pauperis or to submit the required fees totaling $402.00.

22            The in forma pauperis application form includes a section that must be completed by a jail

23   official. It also must be accompanied by a certified copy of the inmate’s jail trust account

24   statement for the six-month period immediately preceding the filing of this action.

25   ////

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. See 28 U.S.C. § 1915(b). Litigants proceeding in
28   forma pauperis are not required to pay the $52.00 administrative fee.
                                                          1
          Case 2:21-cv-00341-DB Document 4 Filed 03/04/21 Page 2 of 2


 1            In accordance with the above, IT IS HEREBY ORDERED that:

 2            1. Plaintiff shall submit, within thirty days from the date of this order, an application to

 3   proceed in forma pauperis on the form provided by the Clerk of Court, or the required fees in the

 4   amount of $402.00; plaintiff is cautioned that failure to comply with this order may result in a

 5   recommendation that this action be dismissed; and

 6            2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 7   Forma Pauperis By a Prisoner for use in a civil rights action.

 8   Dated: March 4, 2021

 9

10

11

12

13

14

15

16   DLB:14
     DB1/prisoner-civil rights/fost0341.3a.new
17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
